                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DARNELL K. BENNETT                            :         CIVIL ACTION
                                              :
       v.                                     :
                                              :
PHILA DOMESTIC RELATIONS                      :
DIVISION and PHILA COUNTY                     :         NO. 19-99

                                         ORDER

       NOW, this 24th day of January, 2019, upon consideration of plaintiff Darnell K.

Bennett’s Motion to Proceed In Forma Pauperis (Doc. No. 5), his pro se Complaint, and

his Exhibits, it is ORDERED that the Motion to Proceed In Forma Pauperis is GRANTED.

       IT IS FURTHER ORDERED as follows:

       1.     The Complaint is DISMISSED.

       2.     Bennett is granted leave to file an amended complaint within thirty (30) days

of the date of this Order. If Bennett files an amended complaint, he must identify all of

the defendants in the caption of the amended complaint. Any individual or entity that is

not listed in the caption will not be treated as a defendant. The amended complaint must

also describe how each defendant was responsible for violating Bennett’s rights and

should not rely entirely on exhibits or other documents filed in this case to state a claim.

Upon the filing of an amended complaint, the Clerk of Court shall not make service until

further order of the Court.

       3.     The Clerk of Court shall furnish to Bennett a blank copy of the Court’s form

complaint for a non-prisoner filing a civil action bearing the civil action number for this

case. Bennett may use this form to file an amended complaint if he decides to do so.
       4.     If Bennett fails to file an amended complaint, his case will be dismissed for

failure to prosecute.




                                                    /s/TIMOTHY J. SAVAGE




                                            2
